Citation Nr: 0523396	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for an ear disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a low back 
disability, to include arthritis.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to October 1975 
and from September 1976 to April 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a personal 
hearing at the RO in January 2002 and at a Board hearing at 
the RO in July 2003.  

In a July 2004 decision, the Board denied the veteran's claim 
of entitlement to service connection for left shoulder 
bursitis and remanded the issues of entitlement to service 
connection for ear, sinus, low back, neck and depressive 
disabilities.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2005 Order, the Court 
vacated the Board's July 2004 decision with respect to the 
denial of the claim of service connection for left shoulder 
bursitis and remanded the case to the Board for compliance 
with the February 2005 Joint Motion for Partially Vacating 
the Board Decision (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Court vacated the Board's July 2004 
decision with respect to the denial of the claim of service 
connection for left shoulder bursitis and remanded the case 
for compliance with the February 2005 Joint Motion.  The 
February 2005 Joint Motion stated that in light of the 
evidence of left shoulder symptomatology during active duty 
service and the evidence of a current left shoulder 
disability, the VA should obtain a VA examination with 
etiology opinion.  Thus, the issue of entitlement to service 
connection for left shoulder bursitis should be remanded to 
obtain a VA examination with etiology opinion.

As for the issues of entitlement to service connection for 
ear, sinus, low back, neck and depressive disorder 
disabilities, the Board's July 2004 decision remanded these 
issues.  The issues of entitlement to service connection for 
ear, sinus and low back disabilities were remanded in light 
of the veteran submitting to the Board new evidence 
pertaining to these issues without a waiver of RO review of 
the evidence.  The RO was instructed to review the expanded 
record and determine if the benefits sought could be granted 
and, if not, to furnish to the veteran and his representative 
an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  

The issues of entitlement to service connection for a neck 
disability and a depressive disorder disability were remanded 
for issuance of a statement of the case under the provisions 
of Manlincon v. West, 12, Vet.App. 238 (1999).

Unfortunately, the record does not demonstrate compliance 
with the Board's July 2004 remand instructions.  In Stegall 
v. West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers, as a matter of law, the right to compliance 
with the remand's instructions.  Therefore, remand is 
necessary for compliance with the previous requests.



Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination of the left shoulder.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, with 
particular attention to the December 1977 
notation in the veteran's service medical 
records regarding shoulder pain.  All 
current chronic left shoulder 
disabilities found on examination should 
be clearly reported.  With regard to any 
current chronic left shoulder disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current left 
shoulder disability is causally related 
to the veteran's report of left shoulder 
pain during his active duty service.  The 
examiner should consider whether the left 
shoulder complaints documented during 
service were acute in nature or early 
manifestations of a current chronic left 
shoulder disability.  A detailed 
rationale for the opinion should be 
provided.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if 
entitlement to service connection for a 
left shoulder disability can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

3.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeals initiated by 
the veteran from the March 2004 rating 
decision which denied entitlement to 
service connection for neck disability 
and for depressive disorder.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to those issues.  

4.  With regard to the ear disability, 
sinus disability, and low back disability 
issues, after undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought as to these issues can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
properly in appellate status. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




